Citation Nr: 0528073	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-35 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder of the low 
back and legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of a disorder of the low back and 
legs in service, and no competent evidence of a nexus between 
the veteran's current low back and legs disorder and his 
period of active service.


CONCLUSION OF LAW

Service connection for a disorder of the low back and legs in 
service is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Furthermore, if a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that current medical evidence 
shows the veteran does have a low back and leg disorder, as 
evidenced by VA treatment records from Biloxi dated February 
2003 to December 2003.  

The veteran contends that he first experienced low back pain 
and leg injuries after a jeep accident in April of 1969 in 
Vietnam.  Accompanying the August 2002 notice of 
disagreement, the veteran provided photos of a damaged jeep 
from which he alleges he was thrown.

The veteran's service medical records (SMRs) are negative for 
any treatment of a low back disorder or leg injury.  
Significantly, the SMRs do not indicate any treatment for a 
low back disorder or leg injuries after the April 1969 jeep 
accident.  They contain no mention of the veteran's treatment 
at the 67th Evacuation Hospital in Vietnam after the 
accident.  Subsequent attempts to obtain these specific 
hospital records yielded a negative reply.  Likewise, the 
February 1970 separation examination references a fracture to 
the fifth or sixth rib as a result of the jeep accident, but 
does not refer to any injury to the low back or legs.  The 
Board must find the service medical records, as a whole, 
provide very negative evidence against this claim.  

An immediate post-service May 1970 VA examination shows that 
the veteran complained of pain in the left rib cage and left 
epigastrium as a direct result of the jeep accident the year 
before.  Notably, however, the veteran did not discuss low 
back or leg pain.  Such an omission by the veteran himself 
provides very negative evidence against this claim.   
  
The Board notes the first medical evidence of low back 
disorder in the claims folder is approximately ten years 
after discharge.  VA treatment records from Biloxi dated 
April 1980 to July 1980 indicate that the veteran was treated 
for low back pain.   The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  The evidence as a whole does not show 
continuity of symptomatology of a low back or leg disability 
since service.  38 C.F.R. § 3.303(b).  

Specifically, the first reference of a connection between the 
veteran's low back pain and the 1969 jeep accident arises 
from an April 1980 treatment record in which the veteran 
contends to the treating physician that the two are 
connected.  The physician diagnoses the veteran as suffering 
from a chronic lumbar strain.  No further analysis follows.  
To the extent it may be argued that this reference suggests a 
relationship to service, the Board emphasizes that medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995). 

Furthermore, the 1980 VA outpatient records from Biloxi and 
the 1982 private medical records from West Florida Regional 
Medical Center note that the veteran suffered a fractured 
vertebrae in an accident in 1971 (after service).  Such 
evidence indicates that the veteran suffered an intercurrent 
injury since his separation from service.  Consequently, the 
low back disorder and leg injuries may be more properly 
attributable to an intercurrent cause per 38 C.F.R. § 
3.303(b).  These facts provide more negative medical evidence 
against the veteran's claim.
 
VA outpatient treatments records from Biloxi, dated February 
2003 to December 2003, establish the existence of a current 
low back disability and right knee pain but do not speak to 
the etiology of that disability or condition.  In addition, a 
May 2003 VA treatment record mentions a 2002 truck accident 
that the veteran was involved in, which may yet indicate 
another intercurrent cause of his injuries.  In any event, 
the Board finds no competent evidence of a nexus between the 
veteran's current low back and leg problems and his period of 
active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125  F.3d 
1477. 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Despite the veteran's personal contentions that there is a 
nexus between his current low back and leg disorder and his 
active service, review of all VA and private medical records 
in the claims folder does not demonstrate any connection.  At 
one point, the veteran specifies on the VA Form 9 that he was 
hospitalized for four days in April 1969 due to the jeep 
accident.  On the other hand, the SMRs do not reveal any 
hospitalization.  In fact, in an April 1980 treatment record, 
the veteran asserts that he was not hospitalized following 
the accident, but rather only received X-rays.  

The veteran also asserts that he received outpatient 
treatment for his back and legs in the early and mid-1970s at 
the VA Medical Center in New Orleans.  The RO sent two 
requests for those records, but the VA responded that such 
records do not exist.    

The Board emphasizes that the veteran, as a lay person, is 
not competent to offer an opinion as to the etiology of his 
disorder.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
Routen v. Brown, 10 Vet. App. 183 (1997) ("a lay person is 
generally not capable of opining on matters requiring medical 
knowledge").  Accordingly, the veteran's personal opinion 
that his disability was incurred by service is not a 
satisfactory basis for awarding service connection.  

Additionally, in the July 2004 VA Form 646, Statement of 
Accredited Representative in Appealed Case, the veteran's 
representative suggested that the alleged jeep accident 
occurred in a combat zone.  The incurrence of an injury 
alleged to have happened in combat may be shown by lay 
evidence, if consistent with the circumstances, conditions, 
or hardships of combat, even if there is no official record 
of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  However, the Board finds no evidence or allegation 
that the veteran engaged in actual combat with the enemy; 
thus, the combat presumption does not apply.  Even if they 
did, they would not provide a basis to grant this claim. 

In summary, the Board finds no evidence of a disorder of the 
low back or legs in service and no competent evidence of a 
nexus between the current low back and leg disorders and 
service. The Board finds that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a balance of the positive evidence with the 
negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  The 
claim for service connection is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in February 
2002, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the November 2003 statement of the case 
(SOC) includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the February 2002 VCAA 
notice letter prior to the May 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, the above letter did not ask the veteran to provide 
any evidence in his possession that pertains to the claim.  
Id at 120-21. Nonetheless, the Board is satisfied that the 
veteran actually knew to submit such evidence to the RO, 
given the medical information he has authorized the VA to 
obtain on his behalf and the evidence he has submitted.  In 
fact, the June 2004 supplemental statement of the case (SSOC) 
advised the veteran of what missing evidence was relevant and 
necessary to demonstrate service connection.  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Also, the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA outpatient treatment records, relevant 
medical examinations, and various private medical records as 
authorized by the veteran.  The Board notes that the veteran 
has provided the RO with certain medical records, 
photographs, and several statements as part of his 
substantive appeal and notice of disagreement.  The VA 
attempted to obtain medical records on behalf of the veteran 
from the 67th Evacuation Hospital in Vietnam dated in April 
1969 and from the VA medical center in New Orleans dated in 
the 1970s.  The RO was informed that these records could not 
be located and were not available.  The VA can end its 
efforts to obtain medical records from a Federal agency 
including the military if the VA is informed that the 
requested records do not exist.  38 C.F.R. § 3.159(c)(2). 

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      
   
The Board notes that the RO has not secured a medical opinion 
concerning the etiology of the veteran's low back and legs 
disorder.  See 38 U.S.C.A. § 5103A(d).  However, as discussed 
above, there is simply no competent evidence to support the 
veteran's claim of service connection.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must be some 
evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  As service and post-service medical 
records, as a whole, provide no basis to grant this claim, 
and provide evidence against the claim, the Board finds no 
basis for a VA examination to be obtained.

The Board is satisfied that all relevant evidence identified 
by the veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for a disorder of the low back and legs is 
denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


